DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 04/07/2022 is acknowledged. Claims 1-20 remain pending and are the claims examined below. Applicant’s amendments to the claims overcome the previous objections set forth in the 10/08/2021 Office action; therefore, the previous objections are withdrawn. 

Claim Interpretation
Claims 1-18 are directed towards an apparatus (i.e., a bioprinter). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 10/08/2021 Office action are withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MURPHY et al. (US 2015/0037445).
As to claim 1: MURPHY discloses the claimed bioprinter for fabricating three-dimensional (3D) cell-constructs ([0004], [0005], [0006], [0013], FIG. 15, FIG. 18), the bioprinter comprising: one or more holding reservoirs for holding a fluid sample ([0035], [0038],  [0118], [0141], [0143], FIG. 15, FIG. 18); a print stage for holding a sample container and supporting a substrate on which a 3D cell construct is to be printed ([0027], [0028], [0126], [0148], [0200], [0201], [0337], FIG.s 10-11, FIG. 15, FIG. 18); a sample loading system in fluid communication with the one or more holding reservoirs ([0009], [0012], [0035], [0105], [0118], [0144], FIG. 15), the sample loading system configured to automatically load a sample from a sample container into the one or more holding reservoirs ([0112], [0118], [0144], [0145]); a pump in fluid communication with the sample loading system ([0035], [0118], FIG. 15), the pump configured to draw the sample out of a sample container and pump the sample into the one or more holding reservoirs ([0110], [0118], [0144], FIG. 15); and a droplet dispensing system in fluid communication with the one or more holding reservoirs ([0123], [0124]), the droplet dispensing system configured to print sample droplets from each of the one or more holding reservoirs onto a substrate supported by the print stage ([0123], [0124]).
As to claim 11: MURPHY remains as applied above and therefore reads on the claimed plurality of holding reservoirs, and the sample loading system configured to load a sample from the sample container into any one of the plurality of reservoirs ([0143], [0144], FIG. 15, FIG. 18, FIG. 26). 
As to claim 15: MURPHY remains as applied above and therefore reads on the claimed pump configured to draw the sample out of one of the holding reservoirs and pump the sample out of the sample loading system ([0110], [0118], [0144], FIG. 15). 
As to claim 16: MURPHY remains as applied above as applied above. MURPHY further reads on the claimed pressure regulator coupled in fluid communication to each holding reservoir to regulate the pressure in each holding reservoir ([0110], [0181]). 
As to claim 17: MURPHY remains as applied above as applied above. MURPHY further reads on the claimed selector valve in fluid communication with the pump, the sample loading system, each holding reservoir, and the pressure regulator, the selector valve configured to selectively couple the pump in fluid communication to the sample loading system and each holding reservoir ([0110], [0118], [0181], FIG. 15). 
As to claim 18: MURPHY remains as applied above as applied above. MURPHY further reads on the claimed pressure regulator removably coupled in fluid communication to a compressed air supply ([0035], [0110], [0118], [0181]). 
As to claim 19 MURPHY remains as applied above and therefore reads on the claimed method of fabricating droplets of one or more samples using the bioprinter of claim 1 (see the rejection of claim 1 above; [0211]). 
As to claim 20: MURPHY remains as applied above and therefore reads on the claimed method of fabricating a three-dimensional cell construct, the method comprising: providing a bioprinter of claim 1; providing a substrate to the print stage; providing a sample container to print stage, the sample container comprising a sample; loading a sample into one of the holding reservoirs by the sample loading system; and printing the sample onto the substrate from the holding reservoir using the droplet dispensing system to form the three-dimensional cell construct (see the rejection of claim 1 above; [0211]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (US 2015/0037445) in view of COHEN et al. (US 2018/0339455). MURPHY teaches the subject matter of claim 1 above under 35 USC 102.
As to claim 2: MURPHY remains as applied above. MURPHY discloses a bioprinter including a UV light module which comprises a housing, a cover an opening to allow the introduction of the cartridge ([0194]); though MURPHY fails to explicitly disclose the claimed housing encompassing the one or more holding reservoirs, the print stage, the sample loading system, the pump, and the droplet dispensing system.
However, COHEN teaches a system for printing using biomaterial ([0002], [0051]). COHEN further teaches the system for printing using biomaterial including a barrier enclosing a printing surface and an assembly comprising a plurality of movable arms, wherein the plurality of movable arms comprises an upper arm coupled to a lower arm configured with an extruding system, wherein the extruding system comprises a syringe configured to deposit biomaterial ([0051]). Additionally, COHEN teaches the printer system being placed in a clean hood in which air is sterilized by a high efficiency particular air (HEPA) filter, where the clean hood sterilizes air through the HEPA filter and blows a portion of the sterilized air downward without disrupting the laminar flow ([0055], [0062], [0063]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the barrier enveloping the printer system taught by COHEN into the system of MURPHY. COHEN teaches doing so to be advantageous as it allows for fabricated structures to be made in an aseptic manner, while eliminating constrained printer performance due to mechanical assemblies which impede efficient aseptic cleaning ([0003], [0055]).
As to claim 3: MURPHY and COHEN remain as applied above. MURPHY, modified by COHEN, further read on the claimed air flow system configured to induce a laminar air flow within the housing ([0055], [0067]). 
As to claim 4: MURPHY and COHEN remain as applied above. MURPHY, modified by COHEN, further teach the claimed air flow system comprising a fan to induce the laminar air flow in the housing ( [0055], [0067]). 
As to claim 5: MURPHY and COHEN remain as applied above. MURPHY, modified by COHEN, further teach the claimed air flow system comprising at least one air filter ([0055], [0067]). 

Claims 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (US 2015/0037445) in view of LIPSON et al. (US 2013/0089642). MURPHY teaches the subject matter of claim 1 and claim 11 above under 35 USC 102. 
As to claim 6: MURPHY remains as applied above. MURPHY discloses material from an external reservoir (i.e., sample container) being loaded into a cartridge ([0035], [0118], FIG. 15); though, MURPHY fails to explicitly disclose the claimed sample loading system comprising a needle for insertion into a sample container, the pump configured to draw fluid through the needle when the needle is inserted into the sample container. 
However, LIPSON teaches a system and method for fabricating living three-dimensional structures ([0010]-[0014]); where the system includes a deposition system having multiple interchangeable cartridges to fabricate the object ([0015], FIG. 2). LIPSON further teaches the material loaded into the cartridges done so by pumping material in via Luer-lock tip 82 (i.e., needle) of a syringe ([0158]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Luer-lock syringe material transfer taught by LIPSON into MURPHY. LIPSON recognizes doing so to be beneficial as it minimizes the amount of air trapped in the syringe which improves the ability of the system to control the dispensing of the material ([0158]) while also ensuring materials used in the fabrication process are maintained under sterile conditions ([0221]). 
As to claim 7: MURPHY and LIPSON remain as applied above. MURPHY, modified by LIPSON, further teach the claimed first positioning unit coupled to the needle, the first positioning unit configured to insert the needle into a sample container and withdraw the needle from the sample container (see [0136], [0160] of LIPSON). 
As to claim 8: MURPHY and LIPSON remain as applied above. MURPHY, modified by LIPSON, further read on the claimed second positioning unit having a track, the second positioning unit coupled to the needle and the droplet dispensing system and configured to move the needle and the droplet dispensing system along the track of the second positioning unit (see [0123], [0124], [0125], FIG. 15 of MURPHY; see FIG. 2 of LIPSON). 
As to claim 9: MURPHY and LIPSON remain as applied above. MURPHY, modified by LIPSON, further read on the claimed third positioning unit having a track, the third positioning unit coupled to the print stage and configured to move the print stage along track of the third positioning unit (see FIG. 15 of MURPHY; see FIG. 2 of LIPSON). 
As to claim 10: MURPHY and LIPSON remain as applied above. MURPHY, modified by LIPSON, further read on the claimed the track of the second positioning unit extends substantially perpendicularly to the track of the third positioning unit (see FIG. 15 of MURPHY; see FIG. 2 of LIPSON).
As to claim 12: MURPHY and LIPSON remain as applied above. MURPHY, modified by LIPSON, further read on the claimed sample container being a tray having a plurality of sample wells, the sample wells configured to contain samples, and the sample loading system configured to load a sample from any one of the sample wells into any one of the holding reservoirs (see FIG. 2 - #32 of LIPSON). 
As to claim 13: MURPHY and LIPSON remain as applied above. MURPHY, modified by LIPSON, further read on the claimed waste container configured to receive waste material from the sample loading system ([0115] of MURPHY). 
As to claim 14: MURPHY and LIPSON remain as applied above. MURPHY, modified by LIPSON, further read on the claimed waste container being provided on the tray (see the rejection of claim 12 and claim 13 above; see [0115] of MURPHY; see FIG. 2 of LIPSON). 

Response to Arguments
Applicant’s arguments, filed 04/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by amendments made to the claims (see the rejections above).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743